Exhibit CONFIDENTIAL PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION UNDER A CONFIDENTIAL TREATMENT REQUEST, PURSUANT TO RULE , AS AMENDED, AND RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. THE REDACTED TERMS HAVE BEEN MARKED IN THIS EXHIBIT AT THE APPROPRIATE PLACE WITH THREE ASTERISKS [****]. REDACTED COPY OF PHYTOMEDICAL - DARTMOUTH EXCLUSIVE LICENSE AGREEMENT This Agreement, effective thisday of 2008, between TRUSTEES OF DARTMOUTH COLLEGE, a non-profit educational and research institution existing under the laws of the State of New Hampshire, and being located at Hanover, New Hampshire 03755, hereinafter called Dartmouth, And PHYTOMEDICAL TECHNOLOGIES, INC., a corporation of the State of Nevada, with a principal place of business at address,100 Overlook Drive, 2nd Floor, Princeton, NJ 08540 hereinafter called PhytoMedical. WHEREAS, Dartmouth, under the direction of principal investigator Gordon Gribble, Ph.D. has developed [****];and WHEREAS, Dartmouth represents that it has the right to grant licenses granted in this agreement; and WHEREAS, PhytoMedical wishes to obtain a license under the terms and conditions hereinafter set forth, and to use its expertise and resources to manufacture and market the technology; NOW THEREFORE, in consideration of the premises and the faithful performance of the covenants herein contained, IT IS AGREED: ARTICLE I.Definitions Section 1.01Dartmouth Know-How."Dartmouth Know-How" shall mean the ideas, methods, characterization and techniques developed by Gordon Gribble, Ph.D. at Dartmouth before the Effective Date, which are necessary for practicing Dartmouth Patent Rights. Section 1.02Dartmouth Patent Rights."Dartmouth Patent Rights" shall mean [****] and any United States or foreign patents issuing therefrom, and any continuations, continuations-in-part, divisions, reissues, reexaminations or extensions thereof. Dartmouth shall be the assignee and owner of all such Patents and Patent Applications. 1 Section 1.03Licensed Products."Licensed Products" shall mean any products or processes covered by or made, in whole or in part, by the use of Dartmouth Patent Rights or by the use of Dartmouth Know-How Section 1.04Field.The "Field" of this Agreement shall mean human therapeutics. Section 1.05 Territory.The “Territory” shall mean worldwide. Section 1.06Subsidiary."Subsidiary" shall mean a legal entity at least 50% of the voting stock of which is owned directly or indirectly by PhytoMedical. Section 1.07Agreement."Agreement" shall mean this License Agreement. Section 1.08Net Sales."Net Sales" shall mean the gross billing price PhytoMedical, its subsidiaries and sublicensees charge to their customers for Licensed Products, less sales, use, occupation and excise taxes, and transportation, discounts, returns and allowances in lieu of returns. Section 1.09Effective Date."Effective Date" shall mean the date first written above and shall be the Effective Date of this Agreement. Section 1.10License Year.The "First License Year" shall mean the period commencing on the Effective Date and ending December 31, 2008.The second and all subsequent "License Years" shall commence on January 1 and end on December 31 of each year. Section 1.11 Calendar Quarter."Calendar Quarter" shall mean the periods ending on March 31, June 30, September 30 and December 31 of each year. ARTICLE II.Grant Section 2.01License Grant.Dartmouth hereby grants to PhytoMedical and its Subsidiaries an exclusive, worldwide, royalty-bearing license under Dartmouth Know-How and Dartmouth Patent Rights to make, have made, use, and/or sell Licensed Products in the Field in the Territory.Notwithstanding the foregoing, Dartmouth expressly reserves a non-transferable royalty-free right to use the Dartmouth Patent Rights and Dartmouth Know-How in the Field itself, including use by its faculty, staff and researchers, for educational and research purposes only.PhytoMedical agrees during the period of exclusivity of this license that best efforts will be made to assure manufacturing will remain in the United States for any Licensed Products produced for sale in the United States. Section 2.02Sublicenses.PhytoMedical shall have the right to grant sublicenses to third parties under Dartmouth Know-How and Patent Rights to make, have made, use and sell the Licensed Products with the consent of Dartmouth , which consent shall not be unreasonably withheld, except that such sublicenses shall be in writing and expressly subject to the terms of this Agree­ment.PhytoMedical agrees to be responsible for the performance hereunder by its sublicensees.Dartmouth shall have the right to review such sublicenses to assure conformity with this Section.Upon termination of this Agreement, any such sublicenses will revert directly to Dartmouth. 2 Section 2.03Patents.PhytoMedical shall reimburse Dartmouth for all expenses Dartmouth has incurred for the preparation, filing, prosecution and maintenance of Dartmouth Patent Rights as of the Effective Date.Dartmouth shall control all future preparation, filing, prosecution and maintenance of Dartmouth Patent Rights.PhytoMedical shall reimburse Dartmouth for all future expenses in connection with this. Late payments shall be subject to an interest charge of one and one half percent (1.5%) per month. If PhytoMedical chooses to discontinue prosecution or maintenance of any United States Patent or Patent Application, which is a subject of Dartmouth Patent Rights, it will so inform Dartmouth within a reasonable time before implementation of such decision.Dartmouth then shall have the right to prosecute or maintain such Patent or Patent Application on its own and at its own expense, in which case the license to PhytoMedical under such Patent or Patent Application will terminate.Dartmouth shall provide PhytoMedical with notice of the National Phase deadline no fewer than six (6) months before the deadline.PhytoMedicalshall notify Dartmouth by at least three (3) months before a National Phase deadline whether it will support the filing of patent applications in particular foreign territories. If PHYTOMEDICAL decides not to support the filing or maintaining foreign applications, Dartmouth reserves the right to file or maintain such applications on its own, in which case the license to PHYTOMEDICAL in the particular territory will terminate. ARTICLE III. Disclosure of Invention, Confidentiality and Representations Section 3.01Confidential Agreement.This Agreement and the contents hereof constitute a confidential business relationship between the parties.Each party acknowledges that significant damage could be done to the other one should the terms of this Agreement become public knowledge.Both parties agree that they will not reveal the terms of this Agreement to any third party (excluding agents, attorneys, representatives and others with whom they have a legal obligation to disclose, including, but not limited to, government agencies and regulatory authorities) except within the restrictive confines of a Confidentiality Agreement, and that they will exercise reasonable precautions to insure that neither they nor their employees or agents shall allow the terms of the Agreement to become public knowledge. Section 3.02Disclosure of Invention.Dartmouth agrees promptly after the Effective Date of this Agreement to deliver and to disclose to duly authorized representatives of PhytoMedical, all proprietary technical data, methods, processes, including the technology, and other information and specifications relating to Dartmouth Know-How. Section 3.03Mutual Confidentiality.PhytoMedical and Dartmouth realize that some information received by one party from the other pursuant to this Agreement shall be confidential.It is therefore agreed that any information received by one party from the other, and clearly designated in writing as "CONFIDENTIAL" at the time of transfer, shall not be disclosed by either party to any third party and shall not be used by either party for purposes other than those contemplated by this Agreement for a period of three (3) years from the termination of the Agreement, unless or until (a)said information shall become known to third parties not under any obligation of confidentiality to the disclosing party, or shall become publicly known through no fault of the receiving party, or (b)said information was already in the receiving party's possession prior to the disclosure of said information to the receiving party, except in cases when the information has been covered by a preexisting Confidentiality Agreement, or 3 (c)said information shall be subsequently disclosed to the receiving party by a third party not under any obligation of confidentiality to the disclosing party, or (d)said information is approved for disclosure by prior written consent of the disclosing party, or (e)said information is required to be disclosed by court order or govern­mental law or regulation, provided that the receiving party gives the disclosing party prompt notice of any such requirement and cooperates with the disclosing party in attempting to limit such disclosure, or (f)said information is proven independently developed by the receiving party without recourse or access to the information. Section 3.04Corporate Action.Dartmouth and PhytoMedical each represent and warrant to the other party that they have full power and authority to enter into this Agreement and carry out the transactions contemplated hereby, and that all necessary corporate action had been duly taken in this regard. ARTICLE IV.Due Diligence Section 4.01Milestones.
